Title: From James Madison to Thomas Eddy, 10 March 1806 (Abstract)
From: Madison, James
To: Eddy, Thomas


                    § To Thomas Eddy. 10 March 1806, Department of State. “If you have not taken measures to include your claim on the French Government under the Louisiana Convention, it is too late. Unless you made Mr. Erving your private Agent, it was by no instruction from the Executive that he retained the commissions. But it will easily be conceived, that in some cases descrimination between the power of Attorney intended to enable him to transact the business of a claim as public Agent & such an one as was intended to constitute him the private Agent, would be extremely difficult, of Mr. Erving has expressed himself to be apprized. If therefore you will satisfy him of his misconception in this instance, there can be no doubt that he will readily refund. Though the part of the claim which lies against the French government should be excluded from payment under the Louisiana Convention, it would be advisable for you to present it to the French Government through your correspondent or the public Agent at Paris.”
                